ACCEPTED
                                                                                                    03-14-00735-CV
                                                                                                            6364369
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               8/5/2015 11:39:53 AM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK




                                                                                FILED IN
                        OFFICE OF PUBLIC UTILITY COUNSEL                 3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                PUBLIC COUNSEL, TONYA BAER               8/5/2015 11:39:53 AM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk
                                                 
                                        August 5, 2015


VIA E-FILE

The Honorable Jeffrey D. Kyle
Clerk, Court of Appeals
209 W. 14th St., Room 101
Austin, Texas 78701


       Re:    Appeals Docket No. 03-14-00735-CV; Trial Court Case No. D-1-GN-13-000121;
              Appellant, Entergy Texas, Inc.// Cross-Appellants, the Office of Public Utility
              Counsel and Public Utility Commission of Texas v. Appellee, Public Utility
              Commission of Texas and Texas Industrial Energy Consumers// Cross-Appellees,
              the Office of Public Utility Counsel and Entergy Texas, Inc.

Dear Mr. Kyle:

       This letter responds to your letter of August 4, 2015 concerning the oral argument in this
case currently set for September 16, 2015, at 1:30 p.m. I will appear and argue for the Office of
Public Utility Counsel.

                                            Respectfully submitted,


                                            /s/ Sara J. Ferris
                                            Sara J. Ferris
                                            Senior Assistant Public Counsel
                                            State Bar No. 50511915
                                            Office of Public Utility Counsel
                                            1701 N. Congress Avenue, Suite 9-180
                                            Austin, Texas 78701
                                            sara.ferris@opuc.texas.gov




                 POST OFFICE BOX 12397                 TEL: 512.936.7500
                  AUSTIN, TEXAS 78711                WEB: WWW.OPUC.TEXAS.GOV
                                                 
August 5, 2015
Page 2


                                  CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 5th day of
August, 2015, the Office of Public Utility Counsel’s letter regarding oral argument was
electronically filed with the Clerk of the Court using the electronic case filing system of the
Court, and that a true and correct copy was served on the following lead counsel for all parties
listed below via electronic service:


Counsel for Entergy Texas, Inc.                     Marnie A. McCormick
                                                    Duggins Wren Mann & Romero, LLP
                                                    600 Congress Ave., Ste. 1900
                                                    Austin, Texas 78701

Counsel for the Public Utility Commission           Elizabeth R. B. Sterling
of Texas                                            Environmental Protection Division
                                                    Office of the Attorney General
                                                    P.O. Box 12548
                                                    Austin, Texas 78711-2548

Counsel for Texas Industrial Energy Consumers       Rex. D. VanMiddlesworth
                                                    Thompson & Knight, LLP
                                                    98 San Jacinto Blvd, Ste. 1900
                                                    Austin, Texas 78701




                                                     /s/ Sara J. Ferris
                                                     Sara J. Ferris